EXHIBIT 99.1 EDCI –EDCI Holdings, Inc. Investor Conference Call May 17, 2010 @ 9:00 AM EST CORPORATE PARTICIPANTS (in order of appearance) Kyle E. Blue EDCI Holdings, Inc. – Office of the CFO Clarke H. Bailey EDCI Holdings, Inc. –Chairman and Chief Executive Officer John Fitzgerald EDC GmbH –Chief Operating Officer and Managing Director Matt K. Behrent EDCI Holdings, Inc. - Executive Vice President, Corporate Development Michael D. Nixon EDCI Holdings, Inc. – Office of the CFO Operator Good morning. I will be your conference operator today. At this time, I would like to welcome everyone to the EDCI Holdings’ investor conference call. (Operator Instructions). Thank you. Mr. Kyle Blue, you may begin your conference. Kyle E. Blue - EDCI Holdings, Inc. – Office of the Chief Financial Officer [KEB Introduction]: Thank you. Good morning and welcome to EDCI Holdings' Investor Conference Call. This is Kyle Blue, Treasurer and head of Investor Relations within EDCI’s Office of the CFO. Before we get started, I would like to remind you that this call is being recorded and the audio broadcast and replay of this teleconference will be available in the Investor Relations section of the Company's website at EDCIH.com. [Terminology]: Throughout today’s call we shall refer to the public company EDCI Holdings as “EDCI,” and its investment in the CD/DVD manufacturer known as “EDC.” “EDC Intl.” shall refer to EDC’s UK and German operations. In addition, the term “Disc” shall refer to CDs and DVDs combined, and excludes any returned disc processing volumes to EDC’s distribution operations. [Safe Harbor Provision]: Now onto the Safe Harbor Provision. The Private Securities Litigation Reform Act of 1995 contains the Safe Harbor provision for forward-looking statements. Forward-looking statements regarding the Company's operations and financial performance may be made during the call, and as you are aware, these statements may include projections regarding, among other things, future operating performance. Forward-looking statements are based upon the Company's current forecasts, expectations and assumptions, which are subject to a number of risks and uncertainties that could cause actual results to differ materially from those projected as described in the cautionary statements included in the Company's forms 10-Q and 10-K filed with the SEC. EDCI assumes no obligation to update any forward-looking statements and does not intend to do so. [Conference Call Speaker Introduction]: Iwould now like to turn the call over to EDCI’s Chairman and Chief Executive Officer, Clarke Bailey. Clarke H. Bailey - EDCI Holdings, Inc. – Chairman and Chief Executive Officer Thank you, Kyle and welcome to what will probably be our last Investor Conference Call.On today’s 1Q2010 Investor Conference Call, I will provide an overview of the status of the dissolution process, in particular our plan to effectuate a reverse stock split, as well as the strategic goals for EDCI and EDC.I will then turn the call over to John Fitzgerald, the Chief Operating Officer and Managing Director of EDC GmbH, who is in Hannover, Germany.As you know, John joined us in January of this year and has been completely immersed in managing, analyzing and seeking ways to improve EDC GmbH.John will provide a summary of the performance of EDC GmbH in 1Q2010, the increasingly difficult environment for the manufacture and distribution of CDs in Europe and most importantly the recently developed restructuring plan for EDC GmbH that should lead to significantly lower operating costs.Matt Behrent, Executive Vice President in charge of Corporate Development and Legal Affairs, will furnish a synopsis of the many and growing disputes with Universal Music Group. Michael Nixon, one of the members of the Office of the CFO, will present EDCI’s 1Q2010 results which are now shown in accordance with the liquidation basis of accounting.As you will see from the Form 10-Q filed this past Friday, the principal financial statements required are a Statement of Net Assets in Liquidation and a Statement of Changes in Net Assets in Liquidation.Mike will explain the reasons for adopting and the requirements of the liquidation basis for accounting.This may be a little confusing at first, so I encourage you to ask questions.Finally, I will ask Kyle Blue to arrange to take your questions. [EDCI Plan of Dissolution]: As you know, the shareholders of EDCI voted to approve the voluntary dissolution and liquidation of the Company pursuant to a Plan of Complete Liquidation and Dissolution as recommended by the Board of Directors.As a first step, $21 million or $3.12 per share of cash was distributed to shareholders in February.We had planned to initiate a tender offer in an amount of up to $10 million, but that plan changed as a result of the disappointing response from the Securities and Exchange Commission (“SEC”).If you recall, we had commenced discussions with the SEC to obtain no-action relief from certain public reporting and compliance obligations in order to significantly reduce our public company expenses.Unfortunately, we were not able to gain comfort that we would be successful in obtaining no-action relief.Therefore in order to reduce our expenses in accordance with our initial plan of dissolution, we will propose and implement a reverse stock split to lower EDCI’s record holders below 300.A portion of the previously identified $10 million will be used to cash out a significant percentage of EDCI record holders, which currently total 1,300.Any cash not required in the reverse stock split will be distributed to remaining shareholders or used in a tender offer.We have established an independent committee of the board of directors to determine the terms and conditions of the reverse split. The independent committee is being advised by the investment banking firm ofCoady Diemar Partners In order to effectuate a reverse split, a shareholder vote is required.In preparation of filing a proxy statement with the SEC, the board of directors of EDCI is scheduled to meet on June 15, 2010 to approve an updated range of estimated dissolution distributions that could be made by EDCI.We expect this updated estimate would not only include the cash at EDCI, but also a new component, that is potential dividends from EDC.I will provide more information on dividends later when I address the strategic goals of EDC.In all likelihood, we will be filing a press release in early July that will disclose a new range of expected proceeds, along with disbursement restrictions and reserves, based on the developments since the filing of the November 16, 2009 proxy statement.In late July, we expect to file a proxy statement with the SEC and to hold a Special Stockholder’s meeting by the fourth quarter of 2010.The Exchange Act filing requirements for EDCI would be promptly suspended following stockholder’s approval of the reverse split. [EDCI and EDC:Strategic Goals]:The strategic goals for EDCI have not changed since our last Investor Conference Call – specifically, the number one goal is to maximize the cash proceeds to EDCI Shareholders by maximizing the value of existing assets;aggressively managing the known liabilities; and minimizing the prevailing expenses.With regard to the latter, we plan to make further reductions in the corporate staff bringing staffing down to 5 individuals by June 30.In addition, Roger Morgan will be leaving EDC as the Executive Vice President of International Operations on July 1st.I would like to thank Roger for his hard work and loyalty since 2005 and wish him well in his future endeavors.I would also like to thank those EDCI employees leaving us next month.Even though the situation at EDCI has been challenging, and at some times uncertain, these individuals approached their jobs with professionalism and commitment.I wish them success in the next chapter of their lives. In our last Investor Conference Call, we discussed the termination of discussions with a prospective buyer of EDC GmbH due to the lack of cooperation from Universal Music Group.Since then, we have focused our attention on realizing distributions from EDC while ensuring EDC is well positioned to meet its contractual and other obligations.The exact figures will be contained in the press release to be issued in early July but I am pleased to announce that our confidence is growing with regard to receiving cash dividends from EDC in 2010.There are numerous hurdles to still get over including regulatory, legal and tax.In addition, it is important to highlight that any distributions ultimately received from EDC’s subsidiaries will have to be held by EDC until certain security obligations covering contingent indemnification obligations related to the December 2008 sale of the US business are satisfied.The earliest a distribution can be made to EDCI Shareholders from EDC distributions is January 2012, unless the terms of those security obligations are modified. Finally, the strategic goals for EDC are to significantly reduce the costs of the company to position it to be competitive for new business.John Fitzgerald estimates that our costs are meaningfully higher than those of our direct competitors.John and his team have been developing a restructuring plan along with a mid-term business plan.The restructuring plan entails the elimination of a number of positions, reduction in wages and increase in hours worked.John is commencing consultation with the Works Council and Union and after rounds of negotiations hopes to have an agreement in the next several months. Once completed he and his team plan to aggressively pursue new business opportunities both within the Entertainment and Publishing industries and in other attractive industries. [Hand-off to John Fitzgerald]:I would now like to turn the call over to John Fitzgerald, to provide a summary of 1Q2010 results, the environment for the manufacture and distribution of CDs in Europe and the newly developed restructuring plan. John Fitzgerald – EDC GmbH – Chief Operating Officer and Managing Director [European Disc Industry Trend] Activity in Q1 2010 reflected low level catalogue replenishment across the breadth of content catalogues and very few significant music new releases.
